Title: Thomas Jefferson to Lewis D. Belair, 27 October 1818
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            
              Sir
              Monticello Oct. 27. 18.
            
            Among the books on the catalogue you were so kind as to send me I have noted the underwritten which I should be willing to procure at suitable prices. will you be so good as to drop me a line stating their prices and formats. in the mean time, & without waiting a further order, be so good as to send me the Dictionary Gr. & Fr. of Planche, and Cortez’s correspondence. the former being but an 8vo may be sent by mail; and so may the latter as being still less. only send them by different mails. I would rather recieve them unbound. Accept the assurance of my respect
            
              Th: Jefferson
            
          
          
            
              
                1.
                l. 
                7.
                
                from bottom. La Malle’s Sallust
              
              
                 
                
                3.
                
                from bottom. Guerres civiles de Rome d’Appien. by what translator?
              
              
                2. 
                l.
                3.
                
                Tacite Lat. Fr. by La Malle.
              
              
                
                
                6.
                
                Pline le jeune Lat. Fr.
              
              
                
                
                11.
                
                Dictionnaire bibliotheque. of what date?
              
              
                
                
                35.
                 
                Antiquitès Romaines de Denis d’Halicarnasse.
              
              
                
                
                50.
                Du Cange Glossarium.
              
              
                
                
                58.
                
                Suetonius. Lat. Fr. by what translator?
              
              
                3.
                l.
                11.
                
                Stephani Thesaurus.
              
              
                
                
                14.
                
                La Place. 
                Systeme du monde
              
              
                
                
                
                
                
                Mecanique celeste.
              
              
                
                
                35.
                
                Cabanis humeurs Catarrhales.
              
              
                
                
                40.
                
                Correspondre de Cortez avec Charles V.
              
              
                
                
                49.
                
                Planche Dict. Gr. Fr.
              
              
                
                
                64.
                
                Dictionnaire de medecine avec Lexicon Etc
              
              
                
                
                71.
                
                Persoon Synopsis plantarum
              
              
                
                
                74.
                
                Sacrorum bibliorum Concordantiae.
              
              
                4.
                l.
                4.
                
                Persoon. Synopsis fungorum. is not this included in his Synopsis plantarum.
              
            
            there is an Abregé des 10. livres de Vitruve. Paris. Coignard. 1674. 12mo which I should be glad of if you have it.
          
        